           Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 1 of 27




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS



GREATER BOSTON LEGAL SERVICES;
                                                   COMPLAINT FOR
DEMISSIE & CHURCH;                                 DECLARATORY AND
SUSAN CHURCH;                                      INJUNCTIVE RELIEF
ARAUJO & FISHER, LLC;
ANNELISE M. ARAUJO;
STEFANIE FISHER;                                   Civil Action No. ________
GRAVES & DOYLE ATTORNEYS AT LAW;
KERRY E. DOYLE; and
WILLIAM E. GRAVES, JR.,

                          Plaintiffs,

      v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; PETER T. GAYNOR,
in his official capacity as Acting United States
Secretary of Homeland Security; UNITED
STATES CITIZENSHIP AND IMMIGRATION
SERVICES; KENNETH T. CUCCINELLI, in
his official capacity as Senior Official
Performing the Duties of Director of United
States Citizenship and Immigration Services;
IMMIGRATION AND CUSTOMS
ENFORCEMENT; TAE D. JOHNSON, in his
official capacity as Senior Official Performing
the Duties of Director of Immigration and
Customs Enforcement; UNITED STATES
CUSTOMS AND BORDER PROTECTION; and
MARK MORGAN, in his official capacity as
Senior Official Performing the Duties of
Commissioner of United States Customs and
Border Protection,

                          Defendants.
            Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 2 of 27




                                        INTRODUCTION

       1.       This action challenges the systematic failure of the Department of

Homeland Security (“DHS”) to produce to noncitizens and their counsel the records

that are necessary to support their claims and defenses or eligibility for benefits in a

range of civil immigration proceedings.1 The Plaintiffs—attorneys, small law firms,

and a nonprofit legal services organization who represent noncitizens in immigration

matters—seek declaratory and injunctive relief against the Defendants’ policy of non-

disclosure under the Administrative Procedure Act (“APA”).

       2.       Plaintiffs have decades of experience representing noncitizens in a

range of immigration matters, including bond hearings, removal proceedings,

applications for affirmative asylum, and applications for other benefits including

visas, permanent resident status, and citizenship. This work repeatedly exposes

Plaintiffs to Defendants’ policy and practice of denying noncitizens and their counsel

timely access to relevant records in the government’s possession (the “Nondisclosure

Policy” or “Policy”).

       3.       Under their Nondisclosure Policy, Defendants ignore their legal

obligations—including those arising under the Due Process Clause of the

Constitution and under immigration laws and regulations—to disclose records that

are relevant to a noncitizen’s case. For example, they do not turn over records when

disclosure is necessary to ensure a “fundamentally fair proceeding,” Davis v. Lynch,




1       Although this complaint refers to individuals involved in immigration legal proceedings as
“noncitizens,” the policy challenged here also impacts U.S. citizens petitioning for noncitizen family
members and individuals in removal proceedings ultimately established to be U.S. citizens.


                                                  2
           Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 3 of 27




802 F.3d 168, 177 (1st Cir. 2015), when the records demonstrate a noncitizen’s

eligibility for relief or are otherwise “favorable to” a noncitizen threatened with

removal, cf. Brady v. Maryland, 373 U.S. 83, 87 (1963), or when disclosure of records

is required by specific provisions of immigration law, see 8 U.S.C. § 1229a(c)(2)(B);

8 C.F.R. § 103.2(b)(16).

      4.       Instead, Defendants’ response to any suggestion that they have a duty

to disclose relevant records in any individual matter is, “go file a FOIA.”

      5.       For example, even though DHS has acknowledged that disclosure

should be made in certain proceedings, see, e.g., 8 C.F.R. § 103.2(b)(16), it has adopted

regulations reiterating that the Freedom of Information Act (“FOIA”) is the only

mechanism for disclosure. See 8 C.F.R. §§ 208.12, 240.69.

      6.       But while they require noncitizens to use FOIA, Defendants take no

responsibility for assuring that a FOIA response actually provides the relevant

records or arrives in time to be of use to noncitizens and their counsel. Routinely, it

has not even come close. Indeed, FOIA is not designed to provide records relevant to

any ongoing immigration proceeding, and FOIA responses often omit records that are

key to a noncitizen’s case. Moreover, because Defendants have often taken many

months to a year to respond to FOIA requests, immigration matters routinely end—

and noncitizens are removed—before FOIA responses arrive, rendering the responses

practically useless.

      7.       To protect their noncitizen clients from prejudice, Plaintiffs are required

to structure their legal practices around Defendants’ Nondisclosure Policy.            As




                                             3
           Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 4 of 27




attorneys and law offices dedicated to providing quality representation to clients in

immigration matters, Plaintiffs must work diligently to chase down documents from

sources that may be spread across the country or even in other countries—even

though the government has already collected these records in a file that a DHS

adjudicator or attorney is holding just a few feet away. And the Plaintiffs must

scrupulously prepare often already-traumatized clients for immigration proceedings

where DHS attorneys predictably use withheld records to conduct trials by ambush.

      8.       Defendants’ refusal to provide records in a timely manner pursuant to

the Policy substantially interferes with the just administration of the immigration

system and harms Plaintiffs by hamstringing their ability to represent clients in need

of their services.    Plaintiffs seek declaratory and injunctive relief against its

continued implementation and an order compelling DHS to provide the disclosures

required by immigration laws and the Constitution.

                                      PARTIES

      9.       Plaintiff Greater Boston Legal Services (“GBLS”) is a Boston

organization that provides free legal assistance to low-income clients, including in

immigration matters.

      10.      Plaintiff Demissie & Church is a Cambridge, Massachusetts law firm

that has a practice in immigration law and criminal defense.

      11.      Plaintiff Susan Church is an immigration attorney residing and

licensed to practice in the Commonwealth of Massachusetts. She is a partner at

Demissie & Church.




                                          4
        Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 5 of 27




      12.   Plaintiff Araujo & Fisher, LLC is a Boston law firm that has a practice

in immigration law.

      13.   Plaintiff Annelise M. Araujo is an immigration attorney residing and

licensed to practice in the Commonwealth of Massachusetts. She is a partner at

Araujo & Fisher, LLC.

      14.   Plaintiff Stefanie Fisher is an immigration attorney residing and

licensed to practice in the Commonwealth of Massachusetts. She is a partner at

Araujo & Fisher, LLC.

      15.   Plaintiff Graves & Doyle Attorneys at Law is a Boston law firm that has

a practice in immigration law.

      16.   Plaintiff Kerry Doyle is an immigration attorney residing and licensed

to practice in the Commonwealth of Massachusetts. She is a partner at Graves &

Doyle Attorneys at Law.

      17.   Plaintiff William E. Graves, Jr. is an immigration attorney residing and

licensed to practice in the Commonwealth of Massachusetts. He is a partner at

Graves & Doyle Attorneys at Law.

      18.   Defendant DHS is an executive agency of the United States. DHS is

responsible for administering and enforcing the country’s immigration laws. DHS

acts through component agencies, including U.S. Citizenship and Immigration

Services (“USCIS”), Immigration and Customs Enforcement (“ICE”), and Customs

and Border Protection (“CBP”).




                                        5
          Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 6 of 27




         19.   Defendant Peter T. Gaynor is the Acting Secretary of DHS and is

responsible for administering and enforcing the immigration laws. He is sued in his

official capacity.

         20.   Defendant USCIS is a component agency of DHS and is responsible for

administering the immigration system, including adjudicating requests for benefits.

         21.   Defendant Kenneth T. Cuccinelli is the Senior Official Performing the

Duties of the Director of USCIS and is responsible for overseeing USCIS. He is sued

in his official capacity.

         22.   Defendant ICE is a component agency of DHS and is responsible for

immigration enforcement, including prosecuting removal proceedings in immigration

court.

         23.   Defendant Tae D. Johnson is the Senior Official Performing the Duties

of the Director of ICE and is responsible for overseeing ICE. He is sued in his official

capacity.

         24.   Defendant CBP is a component agency of DHS and is responsible for

enforcing laws regarding the entry and exit of people and goods at the U.S. border.

         25.   Defendant Mark Morgan is the Senior Official Performing the Duties of

the Commissioner of CBP and is responsible for overseeing CBP. He is sued in his

official capacity.

                            JURISDICTION AND VENUE

         26.   This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal

question), and 28 U.S.C. § 1651 (All Writs Act). Defendants have waived sovereign

immunity for purposes of this suit. 5 U.S.C. §§ 702, 706.


                                           6
         Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 7 of 27




       27.    Venue is proper under 28 U.S.C. § 1391(e) because the Defendants are

federal agencies and officers and the Plaintiffs reside or have their principal place of

business in this district.

                               STATEMENT OF FACTS

       28.    DHS maintains electronic and paper records concerning each noncitizen

that they interact with through a range of immigration proceedings.             Despite

possessing these records, when DHS deals with a noncitizen’s case, the agency follows

a policy and practice of refusing to turn over records that may aid the noncitizen.

       29.    Under this Nondisclosure Policy, the government contends that any

disclosure obligation is satisfied through FOIA, and leaves to happenstance whether

the FOIA response will include documents key to the noncitizen’s immigration

proceeding, or whether it will arrive before it is too late.

       30.    Defendants’ refusal to disclose records harms noncitizens and forces

Plaintiffs to practice law with their hands tied behind their backs—losing time,

money, and the ability to represent many of the individuals that they seek to serve.

I.     Defendants’ Nondisclosure Policy Unlawfully Withholds Critical Documents
       From Noncitizens And Their Counsel.

       31.    The Nondisclosure Policy applies across a broad range of Defendants’

interactions with noncitizens, certain of which may have particularly serious

consequences for noncitizens.

       32.    First, DHS withholds information that may be used to deny applications

with USCIS. When USCIS adjudicates an application, it reviews information in a

noncitizen’s file and marshals records from other U.S. agencies, such as records



                                            7
         Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 8 of 27




relating to prior visa applications or interactions with border officials. But despite

its duty to allow applicants to “inspect the record of proceeding which constitutes the

basis for the decision,” 8 C.F.R. § 103.2(b)(16), USCIS does not share these records

with noncitizens even when they are used to deny a benefit, and even when

noncitizens could establish eligibility or bolster their case if they were permitted to

review and address the information being considered.          In fact, in regulations

permitting its asylum officers to rely on records provided by U.S. agencies and other

“credible sources,” USCIS disavows the right of any applicant to “conduct discovery

directed toward the records,” providing instead that “[p]ersons may continue to seek

documents available through a [FOIA] request.” 8 C.F.R. §§ 208.12, 240.69.

       33.    Second, DHS withholds information from noncitizens in removal

proceedings. Noncitizens in removal proceedings may have lived in the U.S. for

decades; may be lawful permanent residents; may face persecution or death if

removed; and may face permanent separation from spouses and children. In removal

proceedings, a noncitizen must square off against an ICE attorney in an adversarial

process in front of an immigration judge, who is part of the Executive Office of

Immigration Review (“EOIR”). The ICE attorney has a noncitizen’s file and receives

information from multiple agencies, but ICE recognizes no obligation to disclose that

information to the noncitizen even where the records would help defeat removability

or demonstrate eligibility for relief.

       34.    Third, DHS withholds information from noncitizens whom it detains

and removes based on prior removal orders. Although records of the prior removal




                                          8
          Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 9 of 27




proceeding are essential in evaluating whether a noncitizen has grounds to reopen

that case or would otherwise qualify for some relief, DHS endeavors to promptly

remove such noncitizens without providing them the records that show why they are

being removed.

       35.     Various types of documents that Defendants do not disclose are crucial

to noncitizens who are facing adverse immigration action in various types of

proceedings. These can include, but are not limited to:

                  Form I-213, Record of Deportable/Inadmissible Alien. The I-213
                   summarizes a noncitizen’s immigration record, encounter with ICE,
                   biographical information, and any criminal history. ICE prepares an
                   I-213 when initiating removal proceedings and often introduces it as
                   evidence against a noncitizen in immigration court.

                  Notes from asylum or credible fear interviews. These notes
                   summarize answers given by noncitizens during asylum interviews
                   before USCIS or “credible fear” interviews.2 Months or years later,
                   ICE attorneys rely on these notes in cross-examining asylum
                   applicants in immigration court.

                  Prior application materials. DHS also does not disclose records of
                   any prior applications in a noncitizen’s file. Such materials often
                   directly bear on a noncitizen’s eligibility for a benefit or for relief from
                   removal.

                  Records of prior removal proceedings. Noncitizens who have
                   previously been ordered removed are not provided with their Notice
                   to Appear or other charging documents, removal decision, or other



2       “Credible fear” interviews occur in the context of expedited removal. Noncitizens who arrive
at ports of entry without documents and certain noncitizens who enter the United States unlawfully
are subject to expedited removal under 8 U.S.C. § 1225(b)(1)(A). But if they express a fear of return
and are found after an interview to have a “credible fear” of persecution in their home country,
noncitizens are placed into full proceedings in which they can apply for asylum or other relief as a
defense to removal. See id. § 1225(b)(1)(B)(ii); 8 C.F.R. § 208.30(f). By contrast, “asylum interviews”
occur in the context of affirmative asylum applications filed by noncitizens who are in the United
States and who are not in removal proceedings. 8 U.S.C. § 1158; 8 C.F.R. § 208.9. If asylum is not
granted by USCIS and the asylum seeker is removable, the noncitizen is placed in removal proceedings
and may seek asylum and other defenses to removal. 8 C.F.R. § 208.14(c)(1).


                                                  9
           Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 10 of 27




                    records from their prior removal proceedings, which are typically
                    held by both DHS and the immigration court.

                   Visa application materials.      Records relating to prior visa
                    applications are commonly provided by the Department of State to
                    DHS attorneys and adjudicators and used to cross-examine
                    noncitizens in immigration court or to question noncitizens in
                    interviews at USCIS. It is all but impossible for a noncitizen to
                    obtain these records, even through FOIA.

                   Criminal history records. DHS has criminal history information that
                    is amassed from different jurisdictions through databases and
                    information sharing. Such materials are generally available through
                    public records but are frequently difficult or impossible for
                    noncitizens to obtain, especially if they are detained.

                   Identification documents. DHS confiscates the passports or other
                    identification documents of noncitizens it detains.        Detained
                    noncitizens are then routinely denied bond or other immigration
                    relief because they cannot establish their identity, even when their
                    identity documents are in the possession of DHS.

      36.       Many of these records—including the I-213, a noncitizen’s prior

immigration applications, and, sometimes, records of credible fear and asylum

interviews—are contained within a folder compiled by the government that is known

as the A-file. The A-file serves as the primary record of a noncitizen’s immigration

history.     A-files were traditionally paper files shipped by DHS to different sub-

agencies and offices that were involved in a noncitizen’s case. Some A-files are now

digital or comprised of a hybrid of both paper and electronic files.

      37.       Other records that noncitizens may need are not in their A-files. Among

records that are typically not in an A-file are visa applications, records of border

crossings,     identification   documents   taken   from   detained    noncitizens,   and

immigration court records.




                                            10
        Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 11 of 27




      38.    The records withheld largely document a noncitizen’s own interactions

with immigration and other authorities. But the precise details of these interactions

are critical, and expecting noncitizens to recall these details without access to their

records is like asking them to describe all their prior dental work in detail, including

the dates, identities of dentists and assistants, implements used, names and doses of

medications administered, and everything that was said—over their entire lifetimes.

      39.    The Defendants’ Nondisclosure Policy applies notwithstanding legal

obligations to disclose information. For example, the Immigration and Nationality

Act (“INA”) provides noncitizens in removal proceedings a “reasonable opportunity to

examine the evidence against” them and specifically requires that they “shall have

access” to non-confidential “records and documents . . . pertaining to [their] admission

or presence in the United States” when seeking to demonstrate their lawful presence.

8 U.S.C. §§ 1229a(b)(4), (c)(2)(B).   Despite this clear obligation, DHS takes the

position that it is not in fact required to turn over records, other than in response to

a FOIA request.     On information and belief, USCIS similarly uses FOIA as a

substitute for its obligation to allow an applicant to “inspect the record of proceeding

which constitutes the basis for the decision.” 8 C.F.R. § 103.2(b)(16).

      40.    Defendants’ apply their Nondisclosure Policy without regard to their

due process obligations. Noncitizens are entitled to due process in proceedings before

USCIS, before immigration courts, and in connection with legal remedies that may

be available after an order of removal. See Davis, 802 F.3d at 177; Devitri v. Cronen,

289 F. Supp. 3d 287, 294-95 (D. Mass. 2018). In immigration court, ICE also has an




                                          11
         Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 12 of 27




obligation to provide records that are “material” to the proceedings and “favorable to”

a noncitizen. See Brady, 373 U.S. at 87.3 But under the Policy, DHS does not disclose

these records, even when they show that a noncitizen is eligible for relief.

       41.     Defendants’ also apply their Nondisclosure Policy without regard to

whether the records are contained in an A-file; include information that the

government has deemed confidential; are relevant to an ongoing immigration matter;

or would help a noncitizen demonstrate legal errors in a prior removal proceeding, or

establish U.S. citizenship, eligibility for lawful status or relief, or suitability for a

favorable exercise of discretion.

       42.     Defendants’ also apply their Nondisclosure Policy without regard to

whether the records would be released in response to a FOIA request, and regardless

of whether a FOIA response would arrive before an immigration matter concludes or

a noncitizen is ordered removed. Without considering these factors, the Defendants

simply maintain that any disclosure obligation is satisfied by FOIA. But when FOIA

fails to timely produce the crucial documents to noncitizens and their counsel, the

Defendants simply shrug.

II.    FOIA Requests Are An Inadequate Means Of Providing Disclosures.

       43.     The FOIA is a transparency law designed to provide people with access

to information about the actions of their government.




3      These obligations apply to the removal context due to the serious liberty interests involved.
See Demjanjuk v. Petrovsky, 10 F.3d 338 (6th Cir. 1993); United States v. Edwards, 777 F. Supp. 2d
985 (E.D.N.C.2011).


                                                 12
        Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 13 of 27




      44.    The FOIA is not designed to protect the rights of noncitizens facing

adverse immigration actions, or the rights of individuals in legal proceedings with

U.S. government agencies generally. The FOIA is also not designed as a means of

providing discovery or records relevant to any ongoing immigration action or any

other administrative matter. And, not surprisingly, the FOIA does not in fact operate

to provide those protections, discovery materials, and records.

      45.    A related statute, the Privacy Act of 1974, governs federal agencies’

collection and use of personal information.      It allows U.S. citizens and lawful

permanent residents to view and seek to correct information about themselves that

is held by federal agencies. See 5 U.S.C. § 552a(d)(1). The Privacy Act is also not

designed as a means to protect noncitizens facing adverse immigration actions, or as

a means of providing discovery or disclosures relevant to any ongoing immigration

action or other administrative matter. In fact, DHS processes requests for access to

records under the Privacy Act as FOIA requests. See 6 C.F.R. § 5.20(a)(1).

      46.    Federal agencies are generally required to respond to FOIA requests

within 20 business days, with the possibility of an additional 10 business days in

“unusual circumstances.”    5 U.S.C. § 552(a)(6)(A)(i).   However, Defendants have

regularly failed to meet these deadlines, resulting in significant delays in FOIA

responses.

      47.    In recent years, USCIS has regularly taken one year or more to respond

to requests for a noncitizen’s A-file. See Nightingale v. USCIS, --- F. Supp. 3d ----,

2020 WL 7640547, *7, 14 (N.D. Cal. Dec. 17, 2020).




                                         13
       Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 14 of 27




      48.    While USCIS claims to make faster processing available to noncitizens

who are scheduled for hearings before immigration judges—under what it calls

“Track Three”—in recent years, USCIS has regularly taken many months or longer

to respond to Track Three requests. And Track Three is not available to noncitizens

seeking benefits in front of USCIS or those facing imminent removal on the basis of

a prior removal order.

      49.    Moreover, an A-file is not the only set of documents that a noncitizen

may seek to obtain through FOIA. Because the A-file does not contain all of the

records that a noncitizen may need to defend against an adverse immigration

proceeding, the noncitizen and his or her counsel must often send additional FOIA

requests—including to CBP—in order to obtain other relevant records. Responses to

these requests are plagued by similar delays, often rendering them useless to the

noncitizens and their counsel because the underlying immigration matter has ended

or the noncitizen has already been removed.

      50.    These delays are particularly harmful to individuals who face deadlines

to respond to a potential adverse decision by USCIS, noncitizens who face imminent

removal under a prior order of removal, and detained noncitizens in removal

proceedings whose cases are processed under an accelerated detained docket. And

even if a FOIA response were provided within the statutory time limit, that is no

guarantee that it would be in time to be of use, given the accelerated pace of many

immigration processes.




                                        14
        Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 15 of 27




       51.   Moreover, even when FOIA responses arrive in time, these responses

often omit relevant documents or redact information that is critical to a noncitizen’s

defense against removal.

       52.   Filing a FOIA request has been futile in many types of cases due to the

accelerated timelines for certain immigration processes and the significant

limitations of FOIA as a means of providing disclosures relevant to any ongoing

immigration proceeding.

III.   The Nondisclosure Policy Harms Noncitizens And The Integrity Of The
       Immigration System.

       53.   Defendants’ Nondisclosure Policy harms noncitizens and the ability of

the immigration system to deliver correct and just outcomes.

       54.   As a result of the Policy, noncitizens are not only systematically

deprived of the opportunity to examine the evidence against them, but they are also

prevented from learning about evidence in the government’s possession that is

favorable to them, resulting in reduced fairness and accuracy across a range of

immigration proceedings.

       55.   For example, noncitizens appearing before USCIS may be forced to

respond to adverse evidence that they are not permitted to see, or to respond to

Requests for Evidence seeking information that the government already has in its

possession but does not make available to the noncitizen. In many cases, noncitizens

who seek to document their eligibility for relief using records already in DHS’s

possession must first go through an additional process to obtain those records with a

FOIA or separate application for duplicate records.



                                         15
        Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 16 of 27




      56.    In immigration court, Defendants’ Policy frequently transforms bond

hearings and removal proceedings into trials by ambush.            The Policy places

noncitizens at a significant disadvantage before a bond or merits hearing even starts.

In preparation for the bond or merits hearing, ICE attorneys receive the noncitizen’s

immigration history and other records from multiple agencies. Then they use any

negative or inconsistent information contained in these records to cross-examine the

noncitizen or rebut the noncitizen’s claims, while declining to recognize any duty to

reveal records that would bolster the noncitizen’s case. If the noncitizen becomes

flustered or fails to explain minor inconsistencies between his or her testimony and

an asylum interview that was conducted years earlier, for example, the noncitizen

may be found not credible, which can irreparably sink the noncitizen’s entire case and

result in their removal to a place where they fear persecution.

      57.    For noncitizens with prior final orders of removal, lack of access to

records demonstrating the basis for their removal order and their prior immigration

history makes it all but impossible to investigate available defenses. Records may

reveal that they received Notices to Appear that are invalid under Pereira v. Sessions,

138 S. Ct. 2105 (2018), or that their removal proceedings contained other legal errors.

Records are also essential to the preparation of motions to reopen on behalf of

noncitizens for whom changed country conditions now render removal life-

threatening. The imminent threat of removal in such cases means that any action

must be taken quickly, but investigating and advancing available claims without a

noncitizen’s records can be impossible.




                                          16
        Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 17 of 27




      58.    Across a range of interactions with immigration authorities, noncitizens

are unable to use evidence in Defendants’ possession that could aid their cases—

including responding to USCIS inquiries, seeking bond, defending against DHS’s

allegations at the removal hearing, or assessing potential defenses to removal.

      59.    Among other things, Defendants’ Nondisclosure Policy prevents

individuals and their attorneys from investigating and demonstrating a noncitizen’s

eligibility for certain forms of relief, and even from proving claims of U.S. citizenship.

Eligibility for an immigration benefit can turn on precise details about a client’s

previous interactions with immigration authorities—whether a specific form was

filed or a particular action was taken decades ago, or the exact date and manner of a

noncitizen’s arrival in the country. The government’s files are often the only place to

obtain necessary information. But the Defendants do not provide access to these

records even when USCIS is poised to deny an immigration application or ICE is

actively pursuing a noncitizen’s removal.

      60.    The gamesmanship promoted by Defendants’ Nondisclosure Policy is at

best, in tension—and, at worst, inconsistent—with the obligations of ICE and other

attorneys under Massachusetts Rule of Professional Conduct 3.4. Under Rule 3.4,

which promotes “[f]airness to opposing party and counsel,” attorneys “shall not . . .

(a) unlawfully obstruct another party’s access to evidence . . .” or “(d) in pretrial

procedure . . . fail to make reasonably diligent effort to comply with a legally proper

discovery request by an opposing party.” Comment [1] to the rule provides, “The

procedure of the adversary system contemplates that the evidence in a case is to be




                                            17
       Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 18 of 27




marshalled competitively by the contending parties.       Fair competition in the

adversary system is secured by prohibitions against destruction or concealment of

evidence, . . . obstructive tactics in discovery procedure, and the like.” But under

DHS’s Nondisclosure Policy, ICE attorneys make no effort to comply with legally

proper discovery requests and routinely prevent the competitive marshalling of

evidence and fair competition contemplated by the rule, even in the life-and-death

stakes of an immigration removal case.

      61.   The Nondisclosure Policy has particularly dire consequences for the

unrepresented.    On information and belief, the government does not inform

noncitizens facing adverse immigration actions about the procedures for using the

FOIA to obtain records that may aid in their defense. Detained noncitizens also face

additional obstacles to obtaining a FOIA response due to transfers and delays with

mail. Without disclosures from DHS or significant help on the outside, they often

have almost no chance of obtaining records that may help them.

      62.   In recent years, Defendants’ Nondisclosure Policy has operated against

a backdrop of increased immigration enforcement, a swell of immigration court

caseloads, and a suite of policies designed to move immigration court dockets—

particularly the cases of detained noncitizens—at breakneck pace.

      63.   Since 2017, DHS has stepped up enforcement against noncitizens

without criminal convictions. The agency has also prioritized the removal of all

noncitizens with final orders of removal, in many cases detaining and abruptly

seeking to remove even noncitizens with old removal orders who it had permitted to




                                         18
        Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 19 of 27




live in the United States for years under supervision. See, e.g., Chhoeun v. Marin,

306 F. Supp. 3d 1147, 1150 (C.D. Cal. 2018). DHS has sought prompt removal of

individuals who lacked timely access to their records in hundreds of cases involving

life-threatening conditions in a noncitizen’s home country. See, e.g., Hamama v.

Adducci, 261 F. Supp. 3d 820, 823-27 (E.D. Mich. 2017), vacated, 912 F.3d 869 (6th

Cir. 2018); Devitri, 289 F. Supp. 3d at 291, 298.

      64.    Since 2018, the Department of Justice (“DOJ”) has instructed

immigration courts to complete the removal proceedings of detainees in 60 days and

created new performance metrics for immigration judges. These metrics require

judges to complete at least 700 cases per year, achieve an appellate remand rate of

less than 15 percent, and meet other time-based metrics to receive a “satisfactory”

performance review. Immigration judges now sit on the bench with a dashboard on

the screen in front of them that tracks their rate of case completions like a car’s

speedometer—a constant reminder of the government’s preference for speed over

fairness.




                                          19
         Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 20 of 27




       65.     The administration has urged not just speed, but speedy denials. For

example, at a training program for immigration judges, then-Attorney General

Jefferson Sessions demanded that immigration judges aid in curbing illegal

immigration, noting “[v]olume is critical” and maintaining that “the vast majority of

the current asylum claims are not valid.”4 The DOJ “trains” immigration judges in a

manner that actively disincentivizes and impedes immigration judges’ ability to

develop the record and explore all relevant facts. These actions make uneven access

to critical records all the more troublesome.

       66.     The challenges have only been exacerbated by the Covid-19 pandemic.

The Boston immigration court is in “chaos” and “disarray,” as efforts to keep dockets

moving lead some cases to be abruptly advanced even as other hearings are

cancelled.5    With little warning about which cases will move forward when,

noncitizens and their counsel have even less chance of obtaining relevant documents

in time to adequately prepare for ICE’s use of withheld records at hearings.

       67.     Pursuant to a March 26, 2020 standing order, the Boston immigration

court allows noncitizens and their counsel to appear telephonically, but provides that

“[a]ny party appearing telephonically waives the right to object to admissibility of any

document offered in Court on the sole basis that they are unable to examine the



4     Jefferson Sessions III, Remarks to the Executive Office for Immigration Review Legal Training
Program (June 11, 2018), perma.cc/458L-A79B; see also INNOVATION LAW LAB & SOUTHERN POVERTY
LAW CENTER, THE ATTORNEY GENERAL’S JUDGES: HOW U.S. IMMIGRATION COURTS BECAME A
DEPORTATION TOOL (2019), splcenter.org/sites/default/files/com_policyreport_the_attorney_generals_
judges_final.pdf.
5
         Shannon Dooling, After Increasing Its Caseload, Attorneys Say Boston’s Immigration Court
Is In ‘Disarray’, WBUR (July 24, 2020), wbur.org/news/2020/07/24/boston-immigration-court-
disarray.


                                                20
        Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 21 of 27




document.” Under this order, noncitizens and their attorneys who appear by phone

for their safety and the safety of others can be prevented from examining documents

introduced by DHS in court, while DHS remains free to ambush noncitizens

unimpeded by any disclosure responsibility.

IV.   Plaintiffs Are Required To Structure Their Representation To Mitigate Harm
      To Their Clients From Defendants’ Nondisclosure Policy.

      68.    Plaintiffs are experienced attorneys; small, closely held law firms; and

a nonprofit legal services organization. They are committed to applying their skills

and tireless work to ensure access to justice for noncitizens in the immigration

system. Defendants’ Nondisclosure Policy requires them to undertake considerable

work designed to mitigate the Policy’s harms to their clients. These efforts increase

the time the Plaintiff attorneys spend on each case, cost money, and impede all of the

Plaintiffs from achieving their mission and goal of providing help to those who need

their services.

      69.    Plaintiffs, and the immigration attorneys they employ, have practiced

immigration law collectively for many decades.

      70.    They are keenly aware that representing noncitizens in any

immigration matter requires detailed investigation into clients’ immigration history

and any criminal record. Defendants’ Nondisclosure Policy and delays in responding

to FOIA requests have been a persistent impediment to these efforts.

      71.    In cases where time is of the essence, the Nondisclosure Policy poses

particular threats to noncitizens’ ability to defend themselves and to the fairness of

the proceedings. In such cases, Defendants’ Policy typically forces Plaintiffs and their



                                          21
        Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 22 of 27




staff to do hours of additional work, under significant time pressure, to attempt to

make up for information shortfalls and reduce the chance of prejudice to their clients.

      72.    First, Plaintiffs and staff in their offices make herculean efforts to obtain

urgently-needed information and records that DHS and the immigration courts often

will not turn over. Plaintiffs are often forced to rely principally on interviews with

clients to attempt to understand their immigration histories, even though such

reliance is both inefficient and ineffective. Additional efforts to obtain records can

include contacting family members and prior attorneys, going to or contacting

multiple state courts, making appointments to view records of proceedings in the

Boston immigration court, and locating attorneys to retrieve or review records in out-

of-state courts.

      73.    Although Plaintiffs do not always file FOIA requests due to their futility,

in some cases Plaintiffs’ efforts to obtain records also include filing and tracking FOIA

requests and even pursuing FOIA appeals.

      74.    Efforts to obtain records also include contacting DHS attorneys between

hearings and speaking to them in court in the hope that they might accede to a narrow

request for a single document—a rare occurrence, but still one worth hoping for.

      75.    Second, Plaintiffs must take steps to compensate for their inability to

access their clients’ complete files.   Plaintiffs know that their clients are often

questioned by USCIS adjudicators about undisclosed records.             And they have

repeatedly experienced the selective use by ICE attorneys of such records—including

prior statements in old visa applications or in credible fear or asylum interviews—to




                                           22
        Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 23 of 27




attack clients’ credibility in immigration court based on minor or perceived

inconsistencies. Plaintiffs must attempt to prepare for this kind of ambush through

extensive additional investigation and work with clients aimed at anticipating and

guessing at records that DHS might be withholding.

      76.    In other cases, protecting clients in the absence of records requires

seeking continuances. Plaintiffs seek and are sometimes granted continuances in the

hopes that a FOIA response will materialize or in order to review a previously

undisclosed record introduced by ICE in court.

      77.    In some cases, the Nondisclosure Policy has caused some Plaintiffs to

prepare entire applications—such as an alternate or duplicative application for relief,

or an application for relief that a noncitizen is not qualified for—that would have been

wholly unnecessary if they had been provided access to their client’s file.

      78.    All told, the Nondisclosure Policy leads to more trips to detention centers

to interview and work with clients, extra time with clients and other witnesses, added

days in court due to continuances, repeated travel to state courthouses, the hiring of

out-of-state counsel to obtain needed records, numerous communications with anyone

who might have relevant information or records, and even the preparation of

otherwise unnecessary applications.

      79.    But these additional efforts come at great cost to the Plaintiffs. As a

result of the government’s refusal to turn over records by any means other than the

FOIA, Plaintiffs’ representation of noncitizens in immigration matters is rendered

vastly more costly and time-consuming.




                                          23
        Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 24 of 27




      80.    The additional time that Plaintiffs spend on each case stretches them

thin and prevents them from taking on additional clients. This not only hampers the

mission of GBLS—to provide free legal aid to help low-income clients achieve justice

and meet their basic needs—but it also impedes the missions and goals of the private

attorney and private law firm Plaintiffs. Not unlike GBLS, each of the attorney

Plaintiffs runs their law offices for the primary purpose of helping people achieve

justice in the legal system, including those with limited resources. As part of that

mission, the attorney Plaintiffs represent many pro bono clients and clients receiving

part of their representation pro bono. When Plaintiffs divert their time and resources

towards superfluous work created as a result of the Nondisclosure Policy, all of them

are pulled away from their mission of helping more people.

      81.    In some cases, moreover, the Nondisclosure Policy directly prevents

representation by making success unlikely. When a noncitizen is detained based on

an old removal order and has none of his or her documents, Plaintiffs are often

constrained to decline the representation because there is little that they can do to

obtain the documents necessary to investigate potential legal claims before a

noncitizen is removed from the United States.

      82.    The Nondisclosure Policy is also financially costly, requiring the

expenditure of time by attorneys and support staff, and of funds associated with

document requests and travel to retrieve records and information.

      83.    Even though they charge clients for representation, the Plaintiff law

firms and attorneys often cannot recover the costs incurred as a result of the




                                         24
        Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 25 of 27




Nondisclosure Policy. That is because these law firms serve many clients with limited

resources and operate in a legal market in which much of the representation is paid

through flat fees. The firms are therefore often not fully financially rewarded for the

time and resources they must spend attempting to recreate records in government

files. Instead, the additional time spent chasing down documents in Defendants’

possession or preparing clients for the unknown would otherwise be spent

representing additional clients, thereby increasing revenue and/or advancing the

mission of each firm to assist as many clients as possible.

      84.    The    Plaintiffs   joined   the    legal   profession   and   founded   their

organizations in order to help people in vulnerable situations access justice.

Defendants’ Nondisclosure Policy skews the immigration system and impairs

Plaintiffs’ ability to help noncitizens achieve accurate and just results.

                                 CLAIM FOR RELIEF

            Violation of the Administrative Procedure Act, 5 U.S.C. § 706

      85.    The above paragraphs are incorporated by reference.

      86.    The APA instructs courts to “set aside agency action” if it fails to meet

statutory, procedural, or constitutional requirements, or if it is “arbitrary, capricious,

an abuse of discretion, or otherwise not in accordance with the law.” 5 U.S.C. § 706.

      87.    Under DHS’s Nondisclosure Policy, whether a noncitizen is given

records critical to their immigration case depends on the happenstance of when a

FOIA response arrives and what it includes, or on the relatively rare voluntary

disclosure by a DHS attorney or other official. It also depends on a noncitizen’s access

to an attorney or other assistance to undertake the substantial task of attempting to


                                            25
        Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 26 of 27




obtain records that the government could easily turn over. The Nondisclosure Policy

leads to systematic violations of noncitizens’ due process rights and of existing

statutory and regulatory obligations to disclose records.              See 8 U.S.C.

§§ 1229a(a)(4)(B), (c)(2)(B); 8 C.F.R. § 103.2(b)(16). It is also incompatible with the

operation of any legal system that seeks accurate or just outcomes. The Policy is

arbitrary, capricious, an abuse of discretion, unconstitutional and otherwise

incompatible with law.

                               PRAYER FOR RELIEF

      Plaintiffs respectfully request that the Court:

      1.     Declare that Defendants’ Nondisclosure Policy violates the APA;

      2.     Enjoin Defendants’ Nondisclosure Policy and order compliance by

             Defendants with regulatory, statutory and constitutional disclosure

             obligations;

      3.     Award attorney’s fees under the Equal Access to Justice Act, 28 U.S.C.

             § 2412(d);

      4.     Retain jurisdiction after entry of judgment to monitor compliance by

             Defendants with the provisions of the judgment;

      5.     Order any further relief this Court deems just and proper.



Dated: January 15, 2021                   Respectfully submitted,


                                          /s/ Adriana Lafaille
                                          Matthew R. Segal (BBO #654489)
                                          Adriana Lafaille (BBO #680210)



                                          26
Case 1:21-cv-10083-DJC Document 1 Filed 01/15/21 Page 27 of 27




                              AMERICAN CIVIL LIBERTIES UNION
                              FOUNDATION OF MASSACHUSETTS, INC.
                              211 Congress Street
                              Boston, MA 02110
                              (617) 482-3170
                              ALafaille@aclum.org


                              /s/__John T. Montgomery__________
                              John T. Montgomery (BBO #352220)
                              Nathan Abelman (BBO #703152)
                              ROPES & GRAY LLP
                              800 Boylston Street
                              Boston, MA 02199
                              (617) 951-7000
                              John.Montgomery@ropesgray.com
                              Nathan.Abelman@ropesgray.com

                              Meghan Gilligan Palermo (pro hac vice
                              admission forthcoming)
                              Deanna Minasi (pro hac vice admission
                              forthcoming)
                              Lauren Bergelson (pro hac vice
                              admission forthcoming)
                              Ricardo Mullings (pro hac vice admission
                              forthcoming)
                              ROPES & GRAY LLP
                              1211 Avenue of the Americas
                              New York, NY 10036
                              (212) 596-9000
                              Meghan.GilliganPalermo@ropesgray.com
                              Deanna.Minasi@ropesgray.com
                              Lauren.Bergelson@ropesgray.com
                              Ricardo.Mullings@ropesgray.com




                              27
